DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/854,682 on December 8, 2021. Please note: Claims 1, 6 and 11 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on December 8, 2021, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a level determination unit, arranged to determine a desired level of an intensity of captured 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rogen Chen (Reg. No. 67314) on 03/11/2022.

The application has been amended as follows: 

Please amend claims 1, 6 and 11 as follows: 


determining a desired level of an intensity of captured reflected light reflected from a first tracking surface;
determining whether a surface changing event occurs, wherein the surface changing event represents the optical input device is lifted from the first tracking surface with a first reflection coefficient and then placed onto a second tracking surface with a second reflection coefficient that is different from the first reflection coefficient, comprising:
	determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an image sensor
	counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height;
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by the 
	determining whether the surface changing event occurs according to at least the horizontal displacement and whether the intensity of the captured reflected light changes during a second period of time;
determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs, comprising:
	obtaining instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled;
	obtaining instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled;
	determining to start adjusting the optical setting of the optical input device if the instant values of the intensity obtained at the high monitoring rate is not within a predetermined range,
	switching the high monitoring rate to the low monitoring rate if the instant values of the intensity obtained at the high monitoring rate is within the predetermined range;
	enabling the adjustment mode if the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range; 

performing the liftoff detection on the second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of a light source;
wherein the liftoff detection is calibrated 

6. (Currently Amended): An apparatus for adjusting an optical setting of an optical input device having a light source and an image sensor in order to calibrate liftoff detection of the optical input device on different tracking surfaces, the apparatus comprising:
a level determination unit, arranged to determine a desired level of an intensity of captured reflected light that is reflected from a first tracking surface;
an event determination unit, arranged to determine whether a surface changing event occurs, wherein the surface changing event represents the optical input device is lifted from the first tracking surface with a first reflection coefficient and then placed onto a second tracking surface with a second reflection coefficient that is different from the first reflection coefficient; and the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by the image sensor
an adjustment unit, coupled to the event determination unit and the level determination unit, arranged to:
	obtain instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled;
	obtain instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled;

	switch the high monitoring rate to the low monitoring rate if the instant values of the intensity obtained at the high monitoring rate is within the predetermined range;
	enable the adjustment mode the if instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range;
wherein the adjustment unit is arranged to adjust the optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light if it is determined to start adjusting the optical setting; and
wherein the apparatus is arranged to perform the liftoff detection on the second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source; wherein the liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces.

11. (Currently Amended): An optical input device with liftoff detection calibration, comprising:
a light source, arranged to direct light onto a tracking surface;
an image sensor, arranged to acquire capture images of the tracking surface by
capturing light reflected from the tracking surface; and
a controller coupled to the image sensor and arranged to determine a desired level of the intensity of the captured reflected light from a first tracking surface, determine whether a surface changing event occurs; adjust an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light if it is determined to start adjusting the optical setting; and perform liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source;
wherein the surface changing event represents the optical input device is lifted from the first tracking surface with a first reflection coefficient and then placed onto the second tracking surface with a second reflection coefficient that is different from the first reflection coefficient; and the controller determines whether the surface changing event occurs by determining whether the optical input device is lifted from the first tracking surface by a the image sensorif the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range; 
wherein the controller calibrates the liftoff detection to detect a liftoff event at a same lift height over different tracking surfaces.

Please amend paragraph [0031] as follows:
[0031] At step 390, it is determined whether a given number of instant values of the intensity of the captured reflected light not fall within a range around the desired level. For example, the event determination unit 114 may obtain the intensity of the captured reflected light every 30ms. If 10 consecutive instant values of the intensity of the captured reflected light do not fall within the range from 122 to 128 (supposing that the desired level is 125), the flow goes to step 395, which enables the adjustment mode. Alternatively, the event determination unit 114 may obtain the instant value of the intensity of the captured reflected light every 2ms. If 10 consecutive instant values of the intensity of the captured reflected light do not fall within the range from 122 to 128, the flow also goes to step 395, which enables the adjustment mode. On the other hand, if the given number of the instant values of intensity of the captured reflected light do 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
	In FIG. 4: at step 390, the arrow labeled “No” should be amended to be labeled “Yes” and the arrow labeled “Yes” should be amended to be labeled “No”.  
	In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the independent claims.

The closest prior art to claims 1, 6 and 11 is Chang (US 20110025604 A1), in view of Theytaz et al. (US 20050231482 A1), hereinafter Theytaz, in further view of Song (US 20150009146 A1), in further view of Sirtori (US 20080122788 A1), in further view of Ang et al. (US 20090128488 A1), hereinafter Ang, and in further view of Depue et al. (WO 2010028191 A2), hereinafter Depue.

	Regarding Claim 1, please refer to the rejection of claim 1 over Chang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang as presented in the Non-Final Office Action dated 09/09/2021.
	Regarding the amended limitations, Chang teaches (Examiner’s note: for the limitations not explicitly discussed below, please refer to the Non-Final Office Action dated 09/09/2021):
	A method (See the method described below with regard to FIGS. 1 and 2) of adjusting an optical setting of an optical input device (See FIG. 1: 1) in order to calibrate movement detection on different tracking surfaces (See paragraph [0009]), comprising:
(See paragraph [0031], last seven lines),
	wherein the movement detection is calibrated to detect a movement event over different tracking surfaces (See paragraph [0009]).
	Chang does not explicitly teach, regarding the amended limitations (see elements emphasized in italics):
The method of adjusting an optical setting of an optical input device in order to calibrate liftoff detection on different tracking surfaces, comprising:
determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an image sensor; 
determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs, comprising:
	obtaining instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled;
	obtaining instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled;
	determining to start adjusting the optical setting of the optical input device if the instant values of the intensity obtained at the high monitoring rate is not within a predetermined range,
	switching the high monitoring rate to the low monitoring rate if the instant values of the intensity obtained at the high monitoring rate is within the predetermined range;
	enabling the adjustment mode if the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range;
	wherein the liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces.
However, in the same field of endeavor, optical input devices (Song, Abstract), Song teaches:
A method (FIG. 4) of adjusting an optical setting of an optical input device (FIG. 1: 1) in order to calibrate liftoff detection on different tracking surfaces (See paragraph [0015]), comprising:
(FIG. 1: 1) is lifted from a first tracking surface (S) by a certain height according to instant values of intensity of reflected light detected by an image sensor (See paragraph [0023]; See paragraph [0033], last eight lines; Since the lift-off detection is performed by the device including the image sensor 12, it is apparent that able to detect that 1 is lifted from a first tracking surface by a certain height according to instant values of intensity of reflected light detected by an image sensor) (FIG. 1: 12);
performing the liftoff detection on a second tracking surface (See FIG. 3A: each category A-D corresponds to different tracking surfaces, including a second tracking surface) according to at least one of adjusted sensitivity of the image sensor (FIG. 1: 12), adjusted driving power and adjusted pulse duration of a light source (FIG. 1: 11) (See paragraph [0033], lines 12-15; See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chang in view of Theytaz, as discussed in the Non-Final Office action) by determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an image sensor; adjusting an optical setting of an optical input device in order to facilitate calibrate detection on different tracking surfaces, comprising: performing the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (as taught by Song). In other words, it would have been obvious to include the ability to perform liftoff detection taught by Song, based on the adjusted setting, in addition to the movement detection already taught by Chang. Doing so would allow for lift-off detection to be performed in addition to displacement detection (See Song, paragraph [0015]).
	Chang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang does not explicitly teach regarding the amended limitations:
determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs, comprising:
	obtaining instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled;
	obtaining instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled;

	switching the high monitoring rate to the low monitoring rate if the instant values of the intensity obtained at the high monitoring rate is within the predetermined range;
	enabling the adjustment mode if the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range;
	wherein the liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces.
However, in the same field of endeavor, optical navigation devices (Depue, Abstract), Depue teaches:
	liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces (See paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang) so the liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces (as taught by Depue). Specifically, this would be achieved by allowing for parameters to be adjusted for different surfaces to arrive at a lift height that is the same over different surfaces. Doing so would enable a high level of customizability for detecting liftoff on surfaces with different properties (See Depue, paragraph [0033]).
	Chang in view of Theytaz, in further view of Song, in further view of Sirtori, in further view of Ang, and in further view of Depue does not explicitly teach regarding the amended limitations:
determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs, comprising:
	obtaining instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled;
	obtaining instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled;
	determining to start adjusting the optical setting of the optical input device if the instant values of the intensity obtained at the high monitoring rate is not within a predetermined range,

	enabling the adjustment mode if the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range.
	None of the other cited prior art teaches the specific sequence of steps for determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs. Therefore, the prior art does not, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

	Applicant’s FIGS. 3 and 4 illustrate the claimed method (FIGS. 3 and 4) of adjusting an optical setting of an optical input device (FIG. 2: 100) in order to calibrate liftoff detection on different tracking surfaces (See paragraph [0008]), comprising:
determining a desired level of an intensity of captured reflected light reflected from a first tracking surface (FIG. 3: 210);
determining whether a surface changing event occurs (FIG. 3: 220), wherein the surface changing event represents the optical input device is lifted from the first tracking surface with a first reflection coefficient and then placed onto a second tracking surface with a second reflection coefficient that is different from the first reflection coefficient (See paragraph [0006]), comprising:
	determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an image sensor (FIG. 4: 320) (See paragraph [0023]); 
	counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height (FIG. 4: 330) (See paragraph [0028]);
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by the image sensor (FIG. 4: 340) (See paragraph [0028]); and
(See paragraph [0028]) and whether the intensity of the captured reflected light changes during a second period of time (FIG. 4: 365, 370 and 380);
determining whether to start adjusting the optical setting of the optical input device if it is determined the surface changing event occurs, comprising:
	obtaining instant values of the intensity of the captured reflected light at a high monitoring rate if an adjustment mode is enabled (FIG. 4: 350 and 410);
	obtaining instant values of the intensity of the captured reflected light at a low monitoring rate if the adjustment mode is not enabled (FIG. 4: 350, 360, 365 and 380);
	determining to start adjusting the optical setting of the optical input device if the instant values of the intensity obtained at the high monitoring rate is not within a predetermined range (FIG. 4: 420, 430),
	switching the high monitoring rate to the low monitoring rate if the instant values of the intensity obtained at the high monitoring rate is within the predetermined range (FIG. 4: 420, 440 and 460);
	enabling the adjustment mode if the instant values of the intensity of the captured reflected light obtained at the low monitoring rate are not within the predetermined range (FIG. 4: 390 and 395);
adjusting the optical setting of the optical input device according to the desired level of the intensity of the captured reflected light if it is determined to start adjusting the optical setting (FIG. 3: 230); and
performing the liftoff detection on the second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of a light source (See paragraph [0034]);
wherein the liftoff detection is calibrated to detect a liftoff event at a same lift height over different tracking surfaces (See paragraph [0021], [0035]).

Regarding Claim 6, please refer to the discussion of claim 1. Claim 6 recites substantially the same limitations as claim 1, except directed to an apparatus. Therefore, claim 6 is allowable for the same reasons as discussed above.

Claim 11, please refer to the discussion of claim 1. Claim 6 recites substantially the same limitations as claim 1, except directed to an optical input device. Therefore, claim 6 is allowable for the same reasons as discussed above.

Regarding claims 2-5, 7-10 and 12-15, these claims are allowed for the reasons discussed above because they depend on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered and are persuasive.
	Applicant argues (Remarks, pages 11-12) that the previously cited prior art does not teach all of the amended limitations of the independent claims. For the reasons discussed in the above “Reasons for Allowance” section, the Examiner agrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692